   Case 1:20-cv-06130-BMC Document 1 Filed 12/17/20 Page 1 of 8 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


 Ioseb Toloraia, individually and on behalf of all others
 similarly situated;                                                    Civil Action No: 1:20-cv-6130
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-

 United Collection Bureau, Inc.; and
 LVNV Funding LLC

                                       Defendant(s).

                                        INTRODUCTION

1. Plaintiff Ioseb Toloraia brings this action to secure redress from unlawful credit and collection

   practices engaged in by Defendants United Collection Bureau, Inc. (“UCB”) and LVNV

   Funding LLC (“LVNV”). Plaintiff alleges violation of the Fair Debt Collection Practices Act,

   15 U.S.C. §1692 et seq. (“FDCPA”).

2. The FDCPA broadly prohibits unfair or unconscionable collection methods, conduct which

   harasses or abuses any debtor, and the use of any false or deceptive statements in connection

   with debt collection attempts. It also requires debt collectors to give debtors certain

   information. 15 U.S.C. §§1692d, 1692e, 1692f and 1692g.

3. In enacting the FDCPA, Congress found that: “[t]here is abundant evidence of the use of

   abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive debt

   collection practices contribute to the number of personal bankruptcies, to marital instability, to

   the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a).
                                                  1
   Case 1:20-cv-06130-BMC Document 1 Filed 12/17/20 Page 2 of 8 PageID #: 2




4. Because of this, courts have held that “the FDCPA's legislative intent emphasizes the need to

   construe the statute broadly, so that we may protect consumers against debt collectors'

   harassing conduct.” and that “[t]his intent cannot be underestimated.” Ramirez v. Apex

   Financial Management LLC, 567 F.Supp.2d 1035, 1042 (N.D.Ill. 2008).

5. The FDCPA encourages consumers to act as "private attorneys general" to enforce the public

   policies and protect the civil rights expressed therein. Crabill v. Trans Union, LLC, 259 F.3d

   662, 666 (7th Cir. 2001).

6. Plaintiff seeks to enforce those policies and civil rights which are expressed through the

   FDCPA, 15 U.S.C. §1692 et seq.

                                     VENUE AND JURISDICTION

7. This Court has jurisdiction under 15 U.S.C. §1692k (FDCPA), 28 U.S.C. §1331

   and 28 U.S.C. §1337.

8. Venue and personal jurisdiction in this District are proper because:

       a. Defendants’ collection communications (Exhibit A) were received by

   plaintiff within this District;

       b. Defendants does or transacts business within this District.

                                              PARTIES

9. Plaintiff is a resident of the State of New York, County of Kings.

10. Defendant UCB is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6) and used

   in the FDCPA with an address at 5620 Southwyck Blvd., Toledo, OH 43614 and can be served

   upon their registered agent, Corporation Service Company, 80 State Street, Albany, NY 12207.




                                                 2
   Case 1:20-cv-06130-BMC Document 1 Filed 12/17/20 Page 3 of 8 PageID #: 3




11. Upon information and belief, Defendant UCB is a company that uses the mail, telephone, and

   facsimile and regularly engages in business the principal purpose of which is to attempt to collect

   debts alleged to be due another.

12. Defendant LVNV is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6) and

   used in the FDCPA and can be served upon its registered agent, Corporation Service Company,

   80 State Street, Albany, New York 12207.

13. Upon information and belief, Defendant LVNV is a company that uses the mail, telephone, and

   facsimile and regularly engages in business the principal purpose of which is to attempt to collect

   debts alleged to be due another.

                                              FACTS


14. Defendants have been attempting to collect from plaintiff an alleged credit card


debt, incurred (if at all) for personal, family or household purposes and not for business purposes.


15. On or about January 2, 2020, defendant UCB, acting on behalf of defendant


LVNV, sent plaintiff the letter attached as Exhibit A.


16. Exhibit A is the first letter plaintiff received from defendant UCB regarding the


alleged debt described therein.


17. Exhibit A is a form letter, filled out by computer in a standardized manner.

18. On information and belief, based on its contents, Exhibit A is a form intended for


use as the first letter defendant UCB sends to a consumer regarding the debt described therein.


19. Exhibit A contains a breakdown of the balance as follows:


                                                  3
   Case 1:20-cv-06130-BMC Document 1 Filed 12/17/20 Page 4 of 8 PageID #: 4




20. Defendant’s breakdown inexplicably contains a negative amount for the total amount of

    interest ‘accrued’ since charge off, without any explanation as to how this amount can be a

    negative amount since the overall balance remains static once the original creditor has

    charged-off the account.

21. Plaintiff was not provided with a clear accounting of the balance owed as required by the

    FDCPA and was unable to evaluate how much the actual debt being collected is for or how it

    has changed.

22. In addition, Exhibit A does not explain whether the negative interest amount is continuing and

    if the balance would continue to decrease.

23. The language of Exhibit A is false and deceptive as Plaintiff is unable to determine if the

    current balance is static or if it would continue to decrease.

24. Plaintiff was apprehensive to exercise his statutory right to dispute the debt due to the

    confusing and misleading initial collection letter he received.

25. As a result of Defendant’s deceptive, misleading and unfair debt collection practices, Plaintiff

    has been damaged.


                                   COUNT I
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692e et seq.

26. Plaintiff repeats the above allegations as if set forth here.

27. Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff violated

    various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.


                                                    4
   Case 1:20-cv-06130-BMC Document 1 Filed 12/17/20 Page 5 of 8 PageID #: 5




28. Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or misleading

    representation or means in connection with the collection of any debt.

29. Defendants violated said section by:


                a) Making a false and misleading representation in violation of §1692e (10) by

                    providing inaccurate amounts for the alleged debt;

                b) Falsely representing the character, amount or legal status of the debt in violation

                    of §1692e (2).


30. By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’ conduct

    violated Section 1692e, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

    statutory damages, costs and attorneys’ fees.

                                  COUNT II
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692f et seq.

31. Plaintiff repeats the above allegations as if set forth here.

32. Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff violated

    various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692f.

33. Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or unconscionable means

    in connection with the collection of any debt.

34. Defendants violated this section by:

                a) unfairly inserting a negative interest amount without providing an explanation of

                    the claimed change to the original amount of the debt;

                b) by adding interest amounts to the original amount of the debt that are not

                    permitted by contract or law and that were in fact later removed.



                                                    5
   Case 1:20-cv-06130-BMC Document 1 Filed 12/17/20 Page 6 of 8 PageID #: 6




35. By reason thereof, Defendant are liable to Plaintiff for judgment that Defendants’ conduct

    violated Section 1692f, et seq. of the FDCPA and Plaintiff is entitled to actual damages, statutory

    damages, costs and attorneys’ fees.

                                    COUNT III
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692g et seq.

36. Plaintiff repeats the above allegations as if set forth here.

37. Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff violated

    various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

38. Pursuant to 15 USC §1692g:

                   Within five days after the initial communication with a consumer in connection

                   with the collection of any debt, a debt collector shall, unless the following

                   information is contained in the initial communication or the consumer has paid

                   the debt, send the consumer a written notice containing –

                        1. The amount of the debt; …

39. Defendants violated 15 U.S.C. §1692g (a)(1) by failing to clearly identify the amount of the

    debt.

40. By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’ conduct

    violated Section 1692g et seq. of the FDCPA, and Plaintiff is entitled to actual damages,

    statutory damages, costs and attorneys’ fees.

                                        CLASS ALLEGATIONS

41. Plaintiff brings this claim on behalf of the following class, pursuant to Fed.R.Civ.P. 23(a) and

    23(b)(3).

42. The class consists of (a) all individuals (b) with New York addresses, (c) to whom defendant

    UCB sent an initial letter in the form represented by Exhibit A (d) on behalf of defendant LVNV,
                                                    6
   Case 1:20-cv-06130-BMC Document 1 Filed 12/17/20 Page 7 of 8 PageID #: 7




    (e) where the amount listed for the debt as of the date of the letter does not equal the amount

    listed for the debt as of charge off and where the letter deceptively states a negative interest

    charge with no explanation, (f) which letter was sent any time during a period beginning one

    year prior to the filing of this action and ending 21 days after the filing of this action.

43. On information and belief, based on defendants’’ size and the use of a form letter, the class is so

    numerous that joinder of all members is not practicable.

44. There are questions of law and fact common to the class members, which common questions

    predominate over any questions relating to individual class members. The predominant common

    question is whether Exhibit A violates the FDCPA.

45. Plaintiff’s claim is typical of the claims of the class members. All are based on the same factual

    and legal theories.

46. Plaintiff will fairly and adequately represent the class members. Plaintiff has retained counsel

    experienced in class actions and FDCPA litigation.

47. A class action is superior for the fair and efficient adjudication of this matter, in that:

        a. Individual actions are not economically feasible.

        b. Members of the class are likely to be unaware of their rights;

        c. Congress intended class actions to be the principal enforcement mechanism under the

            FDCPA.

    WHEREFORE, the Court should enter judgment in favor of plaintiff and the class members and

    against defendants for

                            i.   Statutory damages;

                          ii.    Actual damages;

                          iii.   Attorney’s fees, litigation expenses and costs of suit;



                                                    7
Case 1:20-cv-06130-BMC Document 1 Filed 12/17/20 Page 8 of 8 PageID #: 8




                 iv.   Such other and further relief as the Court deems proper.



   Dated: December 17, 2020

                                                     Horowitz Law, PLLC

                                                     /s/ Uri Horowitz
                                                     By: Uri Horowitz
                                                     14441 70th Road
                                                     Flushing, NY 11367
                                                     Phone: (718) 705-8706
                                                     Attorneys For Plaintiff




                                         8
